FILED
                                               United States Court of Appeals
                UNITED STATES COURT OF APPEALS         Tenth Circuit

                       FOR THE TENTH CIRCUIT                        June 16, 2016
                       _________________________________
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
UNITED STEEL WORKERS
LOCAL UNION NO. 348,

       Plaintiff - Appellee,
                                                     No. 15-3249
v.                                          (D.C. No. 2:14-CV-02428-JTM)
                                                       (D. Kan.)
MAGELLAN MIDSTREAM
HOLDINGS GP, LLC,

       Defendant - Appellant.
                      _________________________________

                        ORDER AND JUDGMENT *
                        _________________________________

Before BRISCOE, BACHARACH, and McHUGH, Circuit Judges.
                  _________________________________

      A labor union (plaintiff) and employer (defendant) entered into a

collective bargaining agreement, but they disagree on whether this

agreement requires the employer to staff certain positions with union

workers. The issue on appeal is whether this disagreement falls within an

arbitration provision in the collective bargaining agreement. The district

*
      The parties have not requested oral argument, and we do not believe
it would be helpful. As a result, we are deciding the appeal based on the
briefs. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a) and 10th Cir. R. 32.1(A).
court concluded that the dispute was subject to the arbitration provision

and granted summary judgment to the union. We affirm because the

collective bargaining agreement is susceptible to an interpretation that the

arbitration provision covers the dispute.

I.   The parties disagreed on the need to arbitrate their dispute.

     The employer owns and operates interstate pipeline systems. For

these pipeline systems, the employer uses controllers who operate the

pipelines through computer consoles.

     This dispute centers on one console (Console No. 9) at the

employer’s Tulsa headquarters. At this console, the employer used six non-

union employees. The union wanted the employer to use union workers for

these positions and filed a grievance under the collective bargaining

agreement, arguing that Article I of the agreement required the employer to

use employees represented by the union.

     The employer refused to process the grievance for three reasons:

(1) the grievance was not substantively arbitrable because it raised an issue

of union representation that was within the exclusive jurisdiction of the

National Labor Relations Board (NLRB); (2) the arbitrability issue had

already been determined in two binding arbitrations; and (3) the grievance

was untimely. The employer added that it was unwilling to engage in

arbitration, which was the next step in the collective bargaining

agreement’s dispute-resolution process.

                                       2
       The union filed this federal action to compel arbitration, and the

parties filed cross-motions for summary judgment. The district court

granted the union’s motion, denied the employer’s motion, and ordered the

employer to submit the grievance to arbitration. The employer appeals.

II.    Our review of the district court’s summary-judgment decision is
       de novo.

       We engage in de novo review of the disposition of cross-motions for

summary judgment, applying the same standard as the district court.

Pirkheim v. First Unum Life Ins., 229 F.3d 1008, 1010 (10th Cir. 2000).

Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a).

III.   The collective bargaining agreement can reasonably be read to
       require arbitration of this dispute.

       Arbitration can be compelled only if the parties agreed to arbitrate

the dispute. United Steelworkers v. Warrior & Gulf Nav. Co., 363 U.S.
574, 582 (1960). The question here is whether the employer agreed to

arbitrate the need to staff the six positions with union workers. We

conclude that the employer agreed to arbitrate this type of dispute.

       A.   We resolve doubts in favor of arbitrability.

       In deciding whether a dispute is arbitrable, we must follow three

guideposts. First, an “order to arbitrate [a] particular grievance should not

be denied unless it may be said with positive assurance that the arbitration

                                       3
clause is not susceptible of an interpretation that covers the asserted

dispute.” Id. at 582–83. Second, “[d]oubts should be resolved in favor of

coverage.” Id. at 583. Third, where the arbitration provision is broad and

the collective bargaining agreement lacks “any express provision excluding

a particular grievance from arbitration, . . . only the most forceful evidence

of a purpose to exclude the claim from arbitration can prevail.” Id. at 584–

85.

      B.    Article IX can reasonably be read to require arbitration.

      Article IX contains a dispute-resolution provision stating that “[a]ll

complaints arising out of the interpretation or performance of [the

collective bargaining agreement] shall be governed in the manner of the

settlement by the terms of [the agreement] according to the following

procedure.” Appellant’s App’x, vol. I at 57. The procedure begins with a

grievance process. If that process does not fully resolve the dispute, either

party can invoke arbitration under Article X, which states that the dispute

“shall . . . be submitted to arbitration by an impartial arbitrator.” Id. at 58.

      Facially, these provisions indicate that if the grievance process does

not fully resolve the disputes, the union can submit the dispute to an

arbitrator. That being the case, we inquire only “whether the party seeking

arbitration is making a claim which on its face is governed by the

contract.” United Steelworkers v. Am. Mfg. Co., 363 U.S. 564, 568 (1960).



                                       4
      C.    Article I does not foreclose arbitrability of this dispute.

      In arguing that the arbitration provision does not apply, the employer

points to Article I, which addresses the types of employees subject to the

collective bargaining agreement:

      [The collective bargaining agreement] shall include all
      operating and maintenance employees of [the employer] on the
      system of [the employer], including all pipelines, stations, and
      terminals and including all Mainline Controllers at [the
      employer’s] general office, but excluding all other employees
      at [the employer’s] general office and Region offices and all
      other supervisory employees. It is expressly understood in
      connection with this stated coverage that should any difference
      of opinion or dispute develop with reference thereto, the
      difference of opinion or dispute shall be determined solely
      from the language of the [NLRB] orders in the following
      numbered cases[,] . . . and shall not be determined in any
      manner by reference to the coverage stated above.
Appellant’s App’x, vol. I at 49.

      According to the employer, the second sentence requires use of

NLRB orders to determine whether employees are covered by the collective

bargaining agreement. Thus, the employer argues that coverage issues are

determined by the NLRB rather than the arbitrator. In support, the

employer notes Article X.2.’s limitation on the arbitrator’s function: “The

Arbitrator is restricted to interpreting, applying and determining any

violation of the performance and/or provisions of [the collective

bargaining agreement] and cannot add to, modify, delete, or otherwise

change any provision of [the agreement].” Id. at 58. According to the

employer, this language limits the arbitrator to interpreting the collective

                                      5
bargaining agreement, preventing him or her from referring to the NLRB

orders as required in Article I.

      We disagree. Arbitrators are not limited to “interpreting” the

collective bargaining agreement; they can also “apply[]” the agreement and

“determin[e]” whether it has been violated. Id. If application of the

agreement requires reference to certain NLRB orders, the arbitrator

arguably must enjoy the power to refer to these orders. Therefore, the

union’s interpretation of the arbitration provision is at least reasonable.

      The employer also argues that in the second paragraph of Article I,

the parties recognized that the NLRB would be solely responsible for

determining whether the collective bargaining agreement covers employees

working in newly created consoles. The second paragraph provides:

      Other Coverage: If the Union is designated by the [NLRB] as
      the exclusive representative for the purpose of the collective
      bargaining for other operating units of [the employer], this
      [collective bargaining agreement] shall be extended to include
      such units for the classes of employees therein covered.
Id. at 49. This language does not give the NLRB exclusive responsibility

for determining whether the collective bargaining agreement applies.

Instead, this language describes what happens “[i]f” the NLRB designates

the union “as the exclusive representative” for the employer’s “other

operating units.” Id. And the provision does not state that the NLRB would

bear sole responsibility for making this determination.



                                       6
     D.    The nature of the underlying NLRB proceedings is
           irrelevant to our assessment of the order compelling
           arbitration.

     The employer also contends that because the NLRB orders specified

in Article I were entered in proceedings concerning representational

elections, submitting the grievance to arbitration would violate the

workers’ right to vote on union representation. This argument goes to the

merits of the union’s grievance, which is not at issue in the appeal. See

Int’l Union, UAW v. Telex Comput. Prods., Inc., 816 F.2d 519, 526 (10th

Cir. 1987) (“[H]ow the Union may ultimately fare on the merits is

immaterial to our determination since ‘the collective agreement calls for

the submission of grievances in the categories which it describes,

irrespective of whether a court may deem them to be meritorious.’”

(brackets omitted) (quoting United Steelworkers v. Am. Mfg. Co., 363 U.S.
564, 567 (1960))). If the specified NLRB orders require an election, the

collective bargaining agreement would allow the arbitrator to apply that

requirement.

     E.    The outcomes of prior arbitrations do not affect the
           outcome here.

     Finally, the parties point to three prior arbitration decisions

involving similar grievances. In two of those, the arbitrator concluded that

the NLRB had exclusive jurisdiction. In the other, the arbitrator exercised

jurisdiction and decided in the union’s favor. We need not decide which of


                                      7
the prior arbitration decisions was correct, for our only task is to determine

whether the parties agreed to submit this grievance to arbitration. See

United Steelworkers v. Am. Mfg. Co., 363 U.S. 564, 567–68 (1960).

IV.   Disposition

      We affirm.


                                    Entered for the Court



                                    Robert E. Bacharach
                                    Circuit Judge




                                      8